           Case 3:20-cv-06219-RSM-BAT Document 10 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   GARNETT WILLIAMS ,

 9                               Plaintiff,                 CASE NO. 3:20-cv-06219-RSM-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            RECONSIDER
11   RICHARD HUBBART, et al.,

12                               Defendant.

13          Plaintiff moves the Court to reconsider the Court's order denying appointment of counsel
14   to represent him in his 42 U.S.C. § 1983 civil rights action. Dkt. 9. Plaintiff contends the Court
15   should appoint counsel because he has now been charged in the Whatcom County Superior Court
16   with Possession of a Controlled Substance, has to prepare for his criminal trial, has limited
17   knowledge of the law, and "counsel can better prepare for trial while Plaintiff himself prepares to
18   litigate fight his new criminal case." Id. at 1. Under Local Civil Rule 7(h) motions for
19   reconsideration are disfavored and the Court will deny such motion absent a showing of manifest
20   error or new facts. The Court finds plaintiff new claim —that he is charged with a new felony—
21   is not grounds to appoint counsel and therefore ORDERS:
22          (1)     The motion for reconsideration, Dkt. 9, is DENIED.
23          (2)     The clerk shall provide a copy to this order to the parties.


     ORDER DENYING MOTION TO
     RECONSIDER - 1
         Case 3:20-cv-06219-RSM-BAT Document 10 Filed 01/04/21 Page 2 of 2




 1        DATED this 4th day of January 2021.

 2

 3                                                     A
                                                BRIAN A. TSUCHIDA
 4                                              United States Magistrate Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO
     RECONSIDER - 2
